DETAILED ACTION
The amendment filed on June 10, 2021 has been entered.
Claims 3, 8, 10, 12, 14, 17, 20 and 23 are cancelled, and claims 1, 4, 9, 11, 13, 15-16, 18-19, 21-22 and 24 are pending.
Specification
The disclosure is objected to because of the following informalities:
There is no basis for “the air taken in through the suction port flows toward the blocking member, thereafter flows … is deflected away from the radiator and passes through the blower in a direction opposite to the deflection direction, and is discharged from the discharge port.” As recited in claim 1. 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the air taken in through the suction port flows toward the blocking member, thereafter … passes through the radiator, is deflected away from the radiator and passes through the blower in a direction opposite to the deflection direction, and is discharged from the discharge port” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 4, 9, 11, 13, 15-16, 18-19, 21-22 and 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation ““the air taken in through the suction port flows toward the blocking member, thereafter … passes through the radiator, is deflected away from the radiator and passes through the blower in a direction opposite to the deflection direction, and is discharged from the discharge port” in the last indented paragraph is indefinite.  As applied 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9 and 11 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano (JP 2-57466) with English translation in view of Nagami et al. (8,462,505) and Hernon et al. (2014/0262194).
Yano (annotated Figure 4, next page) discloses a vehicle control device (paragraph 1, first sentence) comprising:
	a housing 1 to be mounted on a vehicle, the housing 1 having (i) a suction port 61 through which outdoor air is taken in along a width direction (along the short dimension) of the vehicle and (ii) a discharge port 7 from which the air taken in through the suction port 61 is discharged;
a filter 5 to be disposed at the suction port 61;
	a flow passage (shaded region) through which the air taken in through the suction port 61 is to pass until the air is discharged from the discharge port 7;
	a blower 2 disposed in the flow passage;


    PNG
    media_image1.png
    467
    883
    media_image1.png
    Greyscale


a blocking member that is a one-piece round plate-shaped member, the blocking member being disposed, in the flow passage, at a position at which the blocking member faces an opening face of the suction port 61 and a distance between the blocking member and the suction port 61 is in a predetermined range; and
	an electronic component 4 accommodated within the housing 1; 
wherein an end portion of the blocking member close to the discharge port 7 is fixed to an inner wall 12 of the flow passage, and
the air taken in through the suction port 61 flows (upward) toward  the blocking member, thereafter flows along the blocking member in a direction away (left) from the discharge port 7, flows (upward) between another end portion of the blocking member and an inner wall of the flow passage, turns in a direction (right) opposite to the direction away (left) from the discharge port 7, passes the electronic component 4 and through the blower 2, and is discharged from the discharge port 7;
blocking member faces a whole of the opening face of the suction port 61,
the electronic component 4 disposed exterior to the flow passage, 
a radiator connected to the electronic component 4, to emit, from a portion of the radiator exposed to the flow passage, heat generated by the electronic component 4, wherein the air taken in through the suction port 61 passes through the radiator, nor
the air that passes through the radiator is deflected away from the radiator and passes through the blower 2 in a direction opposite to the deflection direction.
Nagami et al. (Figures 1-3) disclose a vehicle control device comprising:
	a housing 102 to be mounted on a vehicle 101, the housing 102 having (i) a suction port 120 (leftmost in Figure 2 and uppermost in Figure 3) through which outdoor air is taken in along a width direction (along the short dimension in Figures 2-3) of the vehicle 102 and (ii) a discharge port 121 (leftmost in Figure 2 and uppermost in Figure 3) from which the air taken in through the suction port 120 is discharged;
a flow passage through which the air taken in through the suction port 120 is to pass until the air is discharged from the discharge port 121;
a blower 108 disposed in the flow passage;
a blocking member 107B that is a one-piece plate-shaped member, the blocking member 107B being disposed, in the flow passage, at a position at which the blocking member 107B faces a whole of an opening face of the suction port 120 (Figure 2, height-wise and Figure 3, width-wise) and a distance between the blocking member 107B and the suction port 120 is in a predetermined range for the purpose of minimizing dust in the air (column 8, lines 6-13);

a radiator 105 connected to the electronic component 103, to emit, from a portion 151 of the radiator 105 exposed to the flow passage, heat generated by the electronic component 103,
wherein the air taken in through the suction port 120 passes through the radiator 105 for the purpose of minimizing damage to the electronic component 103 with the external environment.
Hernon et al. (Figure 7) discloses a radiator 700 connected to an electronic component (paragraph 3), to emit, from a portion of the radiator 700 exposed to a flow passage, heat generated by the electronic component,
wherein the air passes through the radiator 700 and is deflected away from the radiator 700 via deflector 730 for the purpose of increasing the rate of heat removal from a hot spot of the electronic component (paragraph 51).
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Yano the blocking member faces a whole of an opening face of the suction port for the purpose of minimizing dust in the air, the electronic component disposed exterior to the flow passage and connected to a radiator exposed to the flow passage such that the air taken in through the suction port passes through the radiator for the purpose of minimizing damage to the electronic component with the external environment as recognized by Nagami et al., and employ in Yano the air passes through the radiator is deflected away from the radiator for the purpose of increasing the rate of heat removal from a hot spot of the electronic component as recognized by Hernon et al..  
Further, in the combination of Yano, Nagami et al. and Hernon et al., Figure 3 of Nagami et al. teaches air passes through the blower 108 in a direction toward the radiator 105 and Figure 7 Hernon et al. teaches air passes through the radiator 700 and is deflected away from the radiator 700 via deflector 730.  In this respect, the air passes through the blower 108 as taught by  Nagami et al. in a direction opposite to the deflection direction away from the radiator 700 as taught by Hernon et al..
	Regarding claim 4, Figures 2-3 of Nagami et al. teach the suction port 120 is formed on a face 102A of the housing 102 perpendicular to the width direction of the vehicle 101,
	the discharge port 121 is formed on a face 102D of the housing perpendicular to the direction of movement of the vehicle,
	the radiator 105 comprises fins 151 that extend in the direction F of movement of the vehicle 101 and are spaced in a vertical direction (Figure 2), and

Regarding claim 9, Figure 3 of Nagami et al. teaches the radiator 105 is disposed at a position at which the radiator faces a first face of the blocking member 107B opposite to a second face of the blocking member 107B that faces the opening face of the suction port 120.
Regarding claim 11, as applied to claim 9 above, the claim limitations are met.

	Claim(s) 13 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano (JP 2-57466) in view of Nagami et al. (8,462,505) and Hernon et al. (2014/0262194) as applied to claim(s) 1, 4, 9 and 11 above, and further in view of Hashimoto et al. (JP 2006-50742) with English translation.
	The combined teachings of Yano, Nagami et al. and Hernon et al. lacks the blower 2 is disposed nearer to the discharge port 7 than the radiator 105 (as taught by Nagami et al.).
Hashimoto et al. (Figure 19) discloses a vehicle control device comprising:
	a housing 1 to be mounted on a vehicle, the housing 1 having (i) a suction port (bottom) through which air is taken in and (ii) a discharge port (top) from which the air taken in through the suction port is discharged;
	a flow passage through which the air taken in through the suction port is to pass until the air is discharged from the discharge port;
	a blower 4 disposed along the flow passage;
	an electronic component 6 accommodated within the housing 1 and disposed exterior to the flow passage; and

wherein the blower 4 is disposed nearer to the discharge port than the radiator 8 for the purpose of providing an alternative design in mounting the blower 4.  Note Hashimoto et al. discloses the embodiment of Figure 9 is an obvious alternative of the embodiment of Figure 1, which is similar in structure to Figure 4 of Yano.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Yano, Nagami et al. and Hernon et al. the blower disposed nearer to the discharge port than the radiator for the purpose of providing an alternative design in mounting the blower as recognized by Hashimoto et al..
Regarding claim 15, as applied to claim 13 above, the claim limitations are met.
Claim(s) 16, 18-19, 21-22 and 24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano (JP 2-57466) in view of Nagami et al. (8,462,505) and Hernon et al. (2014/0262194) as applied to claim(s) 1, 4, 9 and 11 above, and further in view of Verdegan et al. (6,422,395).
The combined teachings of Yano, Nagami et al. and Hernon et al. lacks a shape of a cross section of the filter 5 taken along a horizontal direction is a corrugated shape formed by an alternating sequence of rectangle-shaped concave portions and rectangle shaped convex portions.
	Verdegan et al. (Figures 2-4) discloses a filter 70 comprising:
	a first filter 82; and a second filter 72 placed downstream of the first filter 82 and having a mesh size that is finer than a mesh size of the first filter 82;
wherein a shape of a cross section of the filter 70 taken along a horizontal direction (Figure 4) is a corrugated shape formed by an alternating sequence of rectangle-shaped concave 
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Yano, Nagami et al. and Hernon et al. the filter having a corrugated shape formed by an alternating sequence of rectangle-shaped concave portions and rectangle shaped convex portions for the purpose of achieving a desired filtering characteristic as recognized by Verdegan et al..
Regarding claim 18, as applied to claim 16 above, the claim limitations are met.
Regarding claim 19, as applied to claim 16 above, Figures 2-4 of Verdegan et al. disclose the filter 70 comprising:
	a first filter 82; and a second filter 72 placed downstream of the first filter 82 (i.e. nearer to an interior of the flow passage of Yano) and having a mesh size that is finer than a mesh size of the first filter 82.
Regarding claim 21, as applied to claim 19 above, the claim limitations are met.
	Regarding claim 22, as applied to claim 16 above, Figure 4 of Verdegan et al. discloses 
a length of each of the concave portions of the first filter 82 in a width direction is shorter than a length of each of the concave portions of the second filter 72 in the width direction (since the first filter 82 nests inside the second filter 72 in the flow direction), and a length of each of the convex portions of the first filter 82 in the width direction is longer than a length of each of the convex portions of the second filter 72 in the width direction (since the first filter 82 covers the second filter 72 in the flow direction), and
	a distance between the first filter 82 and the second filter 72 in a direction perpendicular to the opening face of the suction port 120 as taught by Nagami et al. is shorter than a width of 
Regarding claim 24, as applied to claim 22 above, the claim limitations are met.

Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“Regarding claim 22, … a distance between the first filter 82 and the second filter 72 in a direction perpendicular to the opening face of the suction port 20 as taught by Latham et al.” on page 10.
The instant Office action correctly states,
“Regarding claim 22, … a distance between the first filter 82 and the second filter 72 in a direction perpendicular to the opening face of the suction port 120 as taught by Nagami et al.”.
The rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of the claim cancellation.
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  
No further comments are deemed necessary at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763